CLEMENS, Senior Judge.
The issue here is whether defendant by stealing and looting the victim’s car he was also guilty of possessing burglar tools under § 569.180.1 RSMo.
Pursuant to guilty verdicts the trial court sentenced defendant to ten years in prison for stealing and to a concurrent two year term for possessing burglar tools.
When police officers saw defendant he fled in the victim’s car, later throwing out stolen goods. When he stopped, police found in the escape car other stolen goods and also two screw drivers, a vice grip, gloves and a clothes hanger. No testimony showed these items were connected with the stolen car or its contents.
Here the state relies on State v. Gilmore, 665 S.W.2d 25 [l.c. 27,30] (Mo.App.1984). It is factually dissimilar. There, the many seized tools were intricate and obviously “burglar tools”. And the evidence there met the test of “proof of a general intent to use the instruments for burglary”. Here, the recited evidence did not rise to that level.
As said, defendant was charged under § 569.180.1 entitled Possession of Burglar Tools. That statute declares a person guilty if he “... possesses any tool, instrument or other article adopted, designed or commonly used for committing or facilitating offenses involving forcible entry into premises with a purpose to use ... the same in making an unlawful forcible entry into a building or inhabitable structure or room thereof.”
The evidence here did not show the seized tools were designed or commonly used for forcible entry. And, critically absent was any evidence defendant had forcibly entered “a building or inhabitable structure.”
*90We reverse the judgment finding defendant guilty of possessing burglar tools.
CRIST, J., concurs.
DOWD, P.J., dissents.